Citation Nr: 0302186	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-23 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
January 1953, and from May 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran was not without fault in creating the 
overpayment of improved nonservice-connected pension benefits 
in the amount of $34,462.00.  

3.  The failure of the veteran to repay the $34,462.00 
overpayment of VA pension benefits would result in his unjust 
enrichment.  


CONCLUSION OF LAW

Recovery of the overpayment of improved nonservice-connected 
disability pension benefits in the amount of $34,462.00 would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 1.963, 1.965 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is in his late 60's and has a 10th grade 
education.  In November 1994, VA received his application for 
nonservice-connected disability pension.  His application 
noted that he had last worked in September 1994; he was 
married and living with his wife; had no assets; and no 
family income from any source, although he had applied to the 
Social Security Administration for benefits.  In May 1995, he 
was awarded improved nonservice-connected disability VA 
pension, effective from November 1994, the date of receipt of 
his claim.  

VA informed the veteran by letter in May 1995 that, effective 
from December 1, 1994, he was entitled to $877.00 monthly VA 
pension.  He was advised, in both the letter and accompanying 
VA forms, that the monthly amount of his VA pension was based 
on the financial information he had reported on his pension 
application; that the rate of his VA pension was directly 
related to his family income; that there was a maximum annual 
rate of pension permitted by VA for a veteran with one 
dependent; that the amount of the VA pension he would receive 
would be the difference between his countable family income 
and the maximum amount allowed a veteran by law, depending on 
the veteran's circumstances; and that adjustments had to be 
made to his pension whenever his income changed.  He was 
instructed to immediately notify VA if his income changed; 
that when reporting income, the total amount and source of 
all income received should be reported, and VA will exclude 
any amount which does not count for VA benefits purposes; and 
that if income is not reported, an overpayment of pension 
benefits might result for which he would be held liable.  

Through interagency verification match in October 1997, VA 
informed the veteran that information received revealed that, 
for calendar year 1995, his wife had gross wages of 
$13,787.00, and gross income of $2,500.00, and that the 
veteran had gross wages of $4,652.00, and $2,965.00, from 
State Disability, for a total of $23,934.00 countable family 
income.  He was requested to review the information and make 
corrections where appropriate.  

Of record is a report of a telephone conversation that 
occurred on November 15, 1997, between RO personnel and the 
veteran.  The veteran related that his wife began working in 
1996, but he could not remember the month.  Her income was 
$350.00 per week and he was paying $50.00 per month in 
medical bills, which he owed, and his wife had $100.00 per 
month deducted from her wages for medical insurance.  

On November 18, 1997, VA received the veteran's improved 
pension eligibility verification report showing, in 1995, the 
veteran received wages of $4652.81, and his wife had received 
wages of $13,787.76; for 1996, the veteran had received 
$878.00 Social Security benefits, $300.00 wages, and his wife 
had received 18,032.00 wages and $2,500 in gambling winnings.  
The only asset listed was a combined $400.00 cash in a bank 
account.  

The veteran's financial status report, dated in March 1999, 
shows that he was receiving $902.50 monthly Social Security 
benefits; his wife was receiving $1,800.00 monthly wages; his 
wife had begun working in February 1995; and they had 
combined assets of $1,044.00 (consisting of an automobile); 
for a total monthly family income of $2,153.16, after 
deductions.  His monthly family expenses for rent or 
mortgage, food and utilities amounted to $1,069.00; $722.25 
for living expenses (telephone, clothing, automobile 
insurance, health insurance, etc.), and $300.00 in credit 
card installment payments, for total monthly family expenses 
of $2,091.25.  

Based on information received that the veteran had family 
income, beginning in February 1995, which he had not 
reported, VA, in May 1999, terminated his nonservice-
connected disability pension, effective from February 1, 
1995.  The veteran was informed by VA letter that his action 
had created a $34,462.00 overpayment in VA pension benefits, 
to which he had not been entitled due to his concurrent 
receipt of unreported countable family income, and of his 
appellate rights.  

During a personal hearing, held at the RO in January 2002 
before a hearing officer, the veteran and his wife testified 
as to the circumstances of the overpayment at issue.  
Essentially, the veteran related that he last worked in 
October 1994, at which time he applied for Social Security 
benefits, which were subsequently awarded about eight months 
later.  Towards the end of 1995, he was offered an 
opportunity to work as a salesman, which he tried for about 3 
1/2 months, but he could not continue working, and had earned 
less than $5,000.00.  His wife testified that she began 
working, on a three-month probationary basis, in February 
1995, and was hired on a permanent basis in the fourth month.  
She was aware of the obligation to notify VA if the family 
income changed, but she waited for some weeks after being 
hired permanently before she called the VA toll-free 
telephone number to fulfill that obligation.  During that 
conversation, she maintained hat she was told some VA forms 
would be sent to her, but none arrived.  She again called the 
VA toll-free telephone number, toward the end of 1995, and 
was told VA forms would be forthcoming; none came.  She 
retired from the job in June 2000, and applied for Social 
Security benefits, which she received, but found that she and 
her husband could not live on those benefits, so she returned 
to her old job in January 2001, where she was still employed 
and she was still receiving Social Security benefits.  
However, given the age of the veteran and his wife, as well 
as his declining health, the claim was asserted that it would 
be a financial hardship if the veteran was made to repay the 
overpayment at issue.  

At the above-mentioned hearing, the veteran submitted a 
financial status report, also dated in January 2002, which 
notes that he retired in October 1994; his wife was employed 
from February 1995 to June 2000, and from January 2001 to the 
present; the monthly family income, consisting of Social 
Security benefits for both, and wages for the wife, was a 
total of $3,148.04.  The family monthly expenses for rent, 
food, and utilities amounted to $1,100; living expenses of 
$478.00 (telephone, clothing, automobile insurance, health 
insurance, etc.), and $1,070.00 in installment payments, for 
total monthly family expenses of $2,905.69.  Income less 
expenses amounted to $242.35 monthly.  Total assets listed 
consisted of $84.83 cash in a banking account.  

Analysis

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises denied the veteran's waiver request for repayment 
or collection of the $34,462.00 overpayment in VA pension 
benefits.  In so doing, the Committee found no fraud, 
misrepresentation, or bad faith in the veteran's failure to 
timely report receipt of family income, consisting at various 
times since February 1995 wages earned by both the veteran 
and his wife, state disability for the veteran, and Social 
Security benefits for both the veteran and his wife.  The 
Committee further found that repayment of the debt would not 
be against the principles of equity and good conscience.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the veteran's failure to timely report his 
receipt of family income since February 1995, the Board will 
not disagree with this finding.  However, the remaining 
question for consideration is whether recovery from the 
veteran of the overpayment of VA pension would be against the 
principles of equity and good conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.  

In the veteran's case, he was informed both at the time he 
applied for nonservice-connected disability pension, at the 
time of his award of the benefits, and in a reminder letter, 
that the amount of his monthly VA pension is based on his 
family annual countable income, that all income must be 
reported, and VA will determine the amount of income 
countable for VA purposes.  However, he failed to notify VA 
that his wife had returned to work in February 1995 and was 
earning wages; that he had returned to work in October 1995, 
that he had received state disability in 1995, that both he 
and his wife were in receipt of Social Security benefits.  It 
was not until late 1997 that, through an interagency 
financial match, VA was made aware of the veteran's family 
income, and not from the veteran.  It was only after notified 
of this discovery, did the he verify such income.  His family 
income, beginning February 1995 through April 1999, when his 
pension was terminated, clearly exceeded the maximum amount 
allowed by regulation for a single veteran with one 
dependent.  Hence, his VA benefits were terminated, effective 
from February 1, 1995, thereby creating an overpayment of 
pension, in the amount of $34,462.00 to which he was not 
entitled.  Meanwhile, during that time, he had been accepting 
VA pension benefits when he knew, or should have known, that 
he was not entitled to those benefits because he was 
receiving family income, which was not reported to VA.  

During the veteran's personal hearing, he and his wife 
testified that they were aware of their obligation to notify 
VA of any income change; however, deliberately chose not to 
notify VA until after the wife had been working for over four 
months.  At that time, she alleges she telephoned the toll-
free telephone number of VA with information concerning her 
return to work.  She did the same in late 1995; however, no 
response was received from VA.  In review of the record, 
there is no indication that any of the alleged telephone 
conversations took place, until November 1997, which is after 
the discovery was made by VA of the veteran's family income.  

Also, the "presumption of regularity" supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting 
United States v. Chemical Foundation, 272 U.S. 1, 14-15 
(1926)).  While the Ashley case dealt with regularity and 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied the presumption of regularity 
to procedures at the RO level, such as in the instant case.  
The Court specifically held that statements such as the ones 
of this veteran, standing alone, are not sufficient to rebut 
the presumption of regularity in RO operations.  Therefore, 
the veteran's contentions that he or his wife notified VA of 
the family income, but VA failed to mail the appropriate 
forms as promised, standing alone, is insufficient evidence 
to rebut the presumption of regularity.  

The veteran's financial report shows that he and his wife are 
receiving monthly Social Security benefits, and the wife is 
also receiving monthly wages, for a total monthly family 
income of $3,148.04.  The family monthly expenses for rent, 
food, and utilities amounted to $1,100; living expenses of 
$478.00 (telephone, clothing, automobile insurance, health 
insurance, etc.), and $1,070.00 in installment payments, for 
total monthly family expenses of $2,905.69.  Income less 
expenses amounted to $242.35 monthly.  Total assets listed 
consisted of $84.83 cash in a banking account.  

While the Board realizes a veteran's family income should 
first be used for shelter and necessary household expenses, 
which, given the veteran's monthly family income, would cover 
such expenses and would not cause him or his wife an undue 
financial hardship.  It also appears that he is using some 
monthly income to make monthly installment payments to 
creditors other than the Government.  While this shows fiscal 
and financial responsibility on his part, the Board also 
notes that, at the very least, the Federal Government should 
receive the same repayment consideration as non-Government 
creditors.  Under the unique circumstances of this case, the 
Board finds that recovery of the overpayment at issue would 
not be against the principles of equity and good conscience.  
Rather, the veteran's failure to make restitution for this 
overpayment would result in an unfair gain to him.  The 
request for waiver of the overpayment of VA nonservice-
connected disability pension benefits, in the amount of 
$34,462.00, is denied.  


ORDER

A waiver of recovery of a $34,462.00 overpayment of improved 
nonservice-connected disability pension is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

